Citation Nr: 0903332	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  07-27 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for an unspecified heart 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1975 to 
December 1979.  Although the veteran subsequently served from 
December 1979 to November 1983, this period of service was 
determined not to be under honorable conditions, as set forth 
in a December 1985 VA Administrative Decision.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina.  The veteran appeared and 
testified at an October 2008 Travel Board hearing at the RO 
in Columbia, South Carolina. Although the veteran's daughter 
was also present at the hearing, her testimony was not 
offered.

The Board is aware that the service connection claim 
concerning the veteran's unspecified heart disorder was 
developed by the RO on a de novo basis.  This claim, however, 
was previously denied in a May 2006 Board decision, and that 
decision reflects RO consideration on the service connection 
issue.  The Board has a legal duty to address the "new and 
material evidence" requirement of 38 C.F.R. § 3.156 in such 
instances regardless of the actions of the RO and has 
recharacterized the issue accordingly. Barnett v. Brown, 8 
Vet. App. 1, 4 (1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996); 
see also McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).


FINDINGS OF FACT

1.  The veteran's claim for service connection for an 
unspecified heart disorder was denied in a May 2006 Board 
decision.

2.  Evidence received since the May 2006 Board decision is 
new but does not constitute competent evidence linking the 
veteran's disorder to his active duty service from December 
1975 to December 1979, and therefore does not raise a 
reasonable possibility of substantiating the claim.

CONCLUSION OF LAW

New and material evidence has not been received to reopen a 
claim of service connection for an unspecified heart 
disorder.  38 U.S.C.A. §§ 5103, 5108, 5103A, 5107, 7104, 7105 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.156, 3.159 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  New and material evidence

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual analysis may not be considered.  38 U.S.C.A. 
§§ 7104,7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."

Under 38 C.F.R. § 3.156(a), the revised provisions of which 
are effective in this case because the veteran's claim was 
received subsequent to August 29, 2001, "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which, by itself or in connection with 
evidence previously included in the record, "relates to an 
unestablished fact necessary to substantiate the claim."  
Such evidence must also "raise a reasonable possibility of 
substantiating the claim."

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In this case, the veteran's initial claim for service 
connection for an unspecified heart disorder was denied by 
the RO in a May 2004 rating decision.  Following the 
veteran's perfected appeal, the Board issued a May 2006 
decision denying service connection for the veteran's claimed 
heart disorder.  The basis for the Board's decision was that 
the veteran's claim was not supported by any competent 
medical evidence linking the claimed heart disorder to his 
active duty service.  Evidence of record at the time of the 
Board's May 2006 decision consisted of the veteran's service 
personnel records, December 1975 enlistment examination, 
post-service private and VA medical center treatment records 
from April 1987 to March 2006.  Subsequent to the Board's 
decision, the veteran submitted an October 2006 letter from 
his private cardiologist, Dr. Derek Thomas, and additional 
records from the VA medical center in Columbia, South 
Carolina reflecting treatment from October 2006 to July 2008.

Where the prior final decision is a Board-issued decision, 
the Board does not have jurisdiction to consider the 
previously adjudicated claim unless new and material evidence 
in support of that claim is presented.  Barnett v. Brown, 83 
F.3d 1380, 1383 (2001).

In this regard, the Board notes that the October 2006 letter 
from Dr. Thomas indicates that he has followed the veteran 
for congestive heart failure, cardiomyopathy, and history of 
bypass surgery.  The letter does not, however, contain any 
opinion from Dr. Thomas linking any of these conditions to 
any injury, illness, or occurrence during the veteran's 
service from December 1975 to December 1979.

The recently submitted treatment records from the VA medical 
center indicate that, from October 2006 to July 2008, the 
veteran received routine follow-up examinations and 
endocrinology consultations for various conditions, including 
coronary artery disease.  These records, however, also do not 
contain any opinion linking the veteran's heart disorder to 
service.

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the factual 
basis may not be considered.  38 U.S.C.A. §§ 7104, 7105.  
Under 38 U.S.C.A. § 5108, however, "[i]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."

In summary, much of the medical evidence received since the 
Board's May 2006 decision is "new," in the sense that it 
was not previously submitted for review and is not merely 
duplicative of evidence already in the record at the time of 
that decision.  Nonetheless, this evidence does not provide 
any nexus opinion establishing that the veteran's heart 
disorder is linked to his active duty service from December 
1975 to December 1979, which had not been previously 
established.  This "new" evidence therefore does not 
address the defect in the veteran's claim which was the basis 
of the Board's May 2006 decision and therefore does not raise 
a reasonable possibility of substantiating the claim. Given 
the same, the recently submitted evidence is not "new and 
material," and does not warrant that the veteran's claim be 
reopened at this time.

II.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Any error in notification should be 
presumed prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

38 C.F.R. § 3.159 has been revised in part recently.  These 
revisions are effective as of May 30, 2008.  73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule, among other 
changes, removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  

In the present case, the veteran and his representative were 
notified of the information and evidence needed to 
substantiate and complete a claim for service connection for 
a heart disorder in a September 2003 notification letter.  
Further notification was furnished to the veteran in a 
December 2006 letter that was mailed to the veteran after 
receipt of his request to reopen his claim.  The December 
2006 letter further notified the veteran that a disability 
rating and an effective date for the award of benefits are 
assigned in cases where service connection is warranted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board is also aware that the United States Court of 
Appeals for Veterans Claims (Court) has held that the VCAA 
requires, in the context of a claim to reopen on the basis of 
new and material evidence, that VA look at the bases for the 
denial in the prior decision and to respond with a notice 
letter that describes the type of evidence and information 
that would be necessary to substantiate that element or 
elements required to establish service connection that were 
found insufficient in the previous denial.  Therefore, the 
question of what constitutes material evidence to reopen a 
claim for service connection depends on the basis on which 
the prior claim was denied.  Failure to provide this notice 
is generally prejudicial.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  In this case, however, sufficient notification as to 
this issue was provided in the December 2006 letter from the 
RO.
 
In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a 
claim.  The veteran's identified private treatment records 
and VA medical records have been obtained.  In a December 
2006 VA Form 21-4138, the veteran stated that, other than Dr. 
Thomas' October 2006 letter, he has "no other information or 
evidence to offer."
 
Overall, there is no evidence of any VA error in notifying or 
assisting the veteran and his representative that reasonably 
affects the fairness of this adjudication.


ORDER

New and material evidence has not been received, and 
reopening of the veteran's claim for service connection for 
an unspecified heart disorder is not warranted.




____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


